MEMORANDUM **
John Patrick McClure appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action without prejudice for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291; Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.1984) (dismissal without prejudice is appealable). We review for abuse of discretion, Ash, 739 F.2d at 495, and we affirm.
The district court may dismiss a case sua sponte for failure to prosecute. Id. at 496. Here, McClure disobeyed 10 court orders regarding the proper service of documents. Because the district court warned McClure that failure to comply with its orders could result in dismissal and gave him ample opportunity to comply, it was not an abuse of discretion to dismiss his action for failure to prosecute. See Thompson v. Housing Auth., 782 F.2d 829, 831-32 (9th Cir.1986) (per curiam) (affirming dismissal where district court had given plaintiff abundant opportunity to comply with its orders and local rules).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.